Case 3:20-cv-09211-ZNQ-TJB Document 59 Filed 07/09/21 Page 1 of 1 PageID: 1128
                                                                         THREE GATEWAY CENTER
                                                                         100 Mulberry Street, 15th Floor
                                                                         Newark, NJ 07102
                                                                         T: 973.757.1100
                                                                         F: 973.757.1090
                                                                         WALSH.LAW

Liza M. Walsh
Direct Dial: (973) 757‐1101
lwalsh@walsh.law

                                                    July 9, 2021
VIA ECF
Hon. Tonianne J. Bongiovanni, U.S.M.J.
United States District Court for the District of New Jersey
Martin Luther King Jr. Bldg. & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07102

        Re:      AC Holdco, Inc., et al. v. Beable Education, Inc., et al.
                 Civil Action No.: 3:20-cv-09211 (ZNQ-TJB)

Dear Judge Bongiovanni:

       This firm, together with Covington & Burling LLP, represents Defendants Beable
Education, Inc. and Saki Dodelson (collectively, “Defendants”) in the above-captioned matter.

        We write pursuant to L. Civ. R. 101.1(c)(5) to respectfully request leave of Court for Jeffrey
I.D. Lewis, Stephen Kenny, and Mital B. Patel, of the law firm Foley Hoag LLP, who were admitted
pro hac vice in this matter on behalf of Defendants on August 19, 2020 (D.I. 12), to withdraw as
counsel for Defendants and to withdraw their pro hac vice admissions. Foley Hoag LLP will no
longer be representing Defendants in this matter, and, as a result, we respectfully request the
above-referenced pro hac vice admissions be withdrawn. Walsh Pizzi O’Reilly Falanga LLP and
Covington & Burling LLP will continue to serve as counsel for Defendants. If this meets with Your
Honor’s approval, we respectfully request that Your Honor sign the below form of endorsement
and have it entered on the docket.

        We thank the Court for its attention to this matter.

                                                      Respectfully submitted,

                                                      s/Liza M. Walsh

                                                      Liza M. Walsh
cc:     All Counsel of Record (via ECF & email)

IT IS SO ORDERED that Jeffrey I.D. Lewis, Stephen Kenny, and Mital B. Patel of the law firm
Foley Hoag LLP are permitted to withdraw as counsel for Defendants, and accordingly their pro
hac vice admissions are withdrawn.


________________________________________
Hon. Tonianne J. Bongiovanni, U.S.M.J.
